Case: 15-20520   Document: 00513486779     Page: 1   Date Filed: 04/29/2016




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals

                               No. 15-20520
                                                                          Fifth Circuit

                                                                        FILED
                             Summary Calendar                       April 29, 2016
                                                                   Lyle W. Cayce
                                                                        Clerk


SEQUOIA DI ANGELO,

                                          Plaintiff–Appellant,

versus

WELLS FARGO BANK, NATIONAL ASSOCIATION;
GIOVANNINA CANTALE,

                                          Defendants–Appellees.




                Appeal from the United States District Court
                     for the Southern District of Texas




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

      Sequoia Di Angelo appeals a summary judgment in favor of Wells Fargo
Bank, National Association (“Wells Fargo”). She raises two issues: first, that
the district court should have applied Texas rather than California law; and
second, that there are genuine disputes of material fact that preclude summary
judgment. We find no error and affirm.
    Case: 15-20520      Document: 00513486779   Page: 2   Date Filed: 04/29/2016



                                 No. 15-20520
                                       I.
      On July 28, 2013, Martin Schmidt (“Schmidt”) and his son Denali
Schmidt died in an avalanche while attempting to become the first father-son
team to climb K2, the second highest mountain on earth. Soon thereafter,
Di Angelo received news of the deaths and obtained a copy of a will that her
father had signed in New Zealand in 2010. The will contained a provision leav-
ing the money in Schmidt’s U.S. bank accounts to “to my son DENALI MAR-
TIN VALDEMAR SCHMIDT and my daughter SEQUOIA DIANGLEO [sic]
equally if both are living at my death but if only one of them is living at my
death then to that one.”

      On September 1, 2013, Di Angelo went to a Houston branch of Wells
Fargo seeking information on her father’s bank accounts. She was told that
Wells Fargo could not share any information without copies of her father’s
death certificate and will. She informed a bank employee that her stepmother,
Giovannina Cantale, who lives in New Zealand, might try to withdraw the
funds and asked the representative to place a note in the bank’s records indi-
cating that Di Angelo was making a claim on the funds. The employee refused
but assured Di Angelo that no one could access the funds without copies of her
father’s death certificate and will. The employee also said that court interven-
tion would be necessary given the amount of the funds.

      On November 11, Di Angelo visited the same branch with copies of the
death certificate and will but was told that there were no active accounts.
When Di Angelo returned in December, a different employee told her that her
stepmother had emptied and closed her father’s accounts from a Wells Fargo
branch in California.

      Di Angelo sued Wells Fargo in Texas state court for negligence, prom-
issory estoppel, and conversion. Wells Fargo removed to federal court, which

                                       2
    Case: 15-20520     Document: 00513486779     Page: 3   Date Filed: 04/29/2016



                                  No. 15-20520
granted summary judgment based on California Probate Code § 13106(a),
which discharges the holder of funds “from any further liability with respect to
the money or property” upon receipt of an affidavit conforming to certain stat-
utory requirements.

                                       II.
      Di Angelo contends that summary judgment was improper because
Texas rather than California law governs and because there are genuine dis-
putes of material fact. We disagree.

      To begin, Di Angelo has waived her objection, on choice-of-law grounds,
to the applicability of Section 13106(a). In the district court, Di Angelo main-
tained only that § 13106(a) is not fatal to her claim because Wells Fargo had
actual notice of her allegedly superior claim to Schmidt’s accounts and that,
under Texas law, her oral notice sufficed to give Wells Fargo “actual notice.”
Di Angelo never claimed, as she does now on appeal, that choice-of-law rules
require application of Texas law to events that occurred in California. To the
contrary, she conceded that California law applies to events occurring in
California, positing only that Texas law governs whether her interactions with
Wells Fargo’s Houston employees provided the bank with actual notice of her
claims.

      Given the applicability of California law, there is no genuine dispute of
material fact. Section 13106(a) discharges the holder of funds “from any fur-
ther liability with respect to the money or property” upon receipt of an affidavit
conforming to the requirements of Sections 13100 through 13104 of the
California Probate Code. “The holder may rely in good faith on the statements
in the affidavit or declaration and has no duty to inquire into the truth of any
statement in the affidavit or declaration.” CAL. PROB. CODE § 13106(a).


                                        3
    Case: 15-20520    Document: 00513486779     Page: 4   Date Filed: 04/29/2016



                                 No. 15-20520
      Di Angelo reasons, however, that―§ 13106(a) notwithstanding―Wells
Fargo may still be liable because it had actual notice of her claim to the funds.
In Mautner v. Peralta, 215 Cal. App. 3d 796 (1989), a bank received written
notice of a claim by the California Veterans Home (the “Home”) to the funds in
a decedent’s account under California’s Military and Veterans Code
§ 1035.05(b), which made the Home the decedent’s statutory heir. The bank,
however, later distributed the funds to a beneficiary of the will. When the
Home sued, the bank claimed immunity from liability under the predecessor
statute to § 13106(a). The state appellate court rejected that argument be-
cause the Home had a superior statutory claim and could not participate in the
Probate Code’s typical affidavit/declaration procedures for small estates. The
court thus created an exception to immunity where the holder of funds has
actual notice of a superior statutory claim.

      We agree with the district court a quo that the situation in Mautner is
not comparable to the one here and thus that Di Angelo cannot have recourse
to the judicially-created “actual notice” exception to § 13106(a) immunity. No
statute gives Di Angelo a claim to Schmidt’s bank accounts superior to claims
deriving from testate succession, as was the case in Mautner.           Because
Di Angelo has failed to probate her father’s will, the only statutory claim that
she may possibly have is under California’s laws of intestate succession, which
give a decedent’s surviving children a share in the estate not passing to the
decedent’s surviving spouse. See CAL. PROB. CODE §§ 6401, 6402. A claim
under the laws of intestacy, however, is inferior to a claim under the laws of
testate succession, and it is questionable whether a claim to a percentage of an
estate equates to a claim to specific assets in the estate, like the Wells Fargo
bank accounts at issue here. We further note that Di Angelo has waived any



                                       4
     Case: 15-20520         Document: 00513486779         Page: 5    Date Filed: 04/29/2016



                                        No. 15-20520
argument based on intestate succession by failing to raise the issue in the
district court or in her briefs on appeal.

       Given these facts, we hold that it is immaterial whether Di Angelo gave
Wells Fargo actual notice or whether she reasonably and detrimentally relied
on any representation by Wells Fargo’s Houston employees. The California
legislative scheme grants Wells Fargo immunity from any injury that
Di Angelo may have suffered from the disbursement of funds to her step-
mother. See CAL. PROB. CODE § 13106(a).

       If Di Angelo has indeed been injured, she must proceed directly against
the person to whom Wells Fargo disbursed the money, namely, her step-
mother. 1 What Di Angelo seeks—to have Wells Fargo make a double payment,
once to her and once to her stepmother—is precisely what California law
denies.

       The summary judgment is AFFIRMED. 2




       1 See CAL. PROB. CODE § 13110(a) (“[E]ach person to whom payment, delivery, or
transfer of the decedent’s property is made under this chapter is personally liable to the
extent provided in Section 13112 to any person having a superior right by testate or intestate
succession from the decedent.”).
       2   Wells Fargo’s opposed motion for leave to file an additional brief is DENIED.
                                               5